Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1-9 in part, as it relates to SEQ ID NO: 1 without traverse in the reply filed on 07/15/2022 is acknowledged. Thus, claims 1-15 are pending in this application, Group I, claims 1-9 in part, as it relates to SEQ ID NO: 1 is now under consideration for examination; and claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged. This application is a 371 of PCT/US2019/056067 filed on 10/14/2019, which claims benefit of Provisional application 62/745,070 filed on 10/12/2018. 
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Specification-Objection/Sequence Compliance
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that specification and claims recite many sequences, but applicants’ have not provided the sequence listing for the instant application.
Specific deficiency-This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821-1.825.
The sequence disclosures are located in specification and in the claims and no sequence listing is filed with the instant application.
Required response–Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
 Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid/amino acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Claim Objections
	I. Claims 2-5 are objected to as said claims recite SEQ ID NO: 1 or SEQ ID NO: 2, however, no sequence listing has been provided with the instant application and hence no meaningful search can be performed for said claims 2-5. Clarification and correction is required.
	II. Recitation of “and/or” in claims 4-5 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
	III. Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim; should refer to other claims in the alternative only-- and/or,--cannot depend from any other multiple dependent claim-.See MPEP § 608.01(n). Accordingly, the claim 7 has not been further treated on the merits. Examiner suggests amending the claim to recite “any one of claims 1-5” or “claim 1”.
	IV. Applicants attention is directed to the 37 CFR 1.121 Manner of making amendments in application.: (c} (4) (i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered,”. Claim 16 is canceled, however the text of claim 16 is still present in the claim listing. Correction is required.
Claim Rejections: 35 U.S.C. 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 4-5 recite the phrase “… and/or …”. The metes and bounds of claims 4-5 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-9 of the instant application are directed to any recombinant variant of any parental Family 13 -amylase, wherein the variant has any mutation (i) in the side chain of any amino acid residue that is not a ligand to a calcium or sodium ion… (iii) wherein said variant has increased stability in the presence of a predetermined amount of any chelant …encompassing unlimited structures of variants/mutants and a genus of wild-type parental Family 13 -amylases and a genus of chelants of undefined/unlimited structures and compositions comprising said variants/mutants (as in claims 1 and 6-9); in said variant, the mutation is at an amino acid position selected from the group consisting of: (i) E190, V206… and S245 using SEQ ID NO: 1 for numbering, or (ii) E187, I203…. And F242 using SEQ ID NO: 2 for numbering (genus of structures; as in claims 2-4; no structural limitations/only certain amino acid residues/positions of SEQ ID NO: 1 or SEQ ID NO: 2 is defined, remainder of the structure is undefined/unlimited); and wherein said variant has at least 60%, 70% … or 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 1 and/or SEQ ID NO: 2 (genus of structures, as in claim 5; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides i.e., any recombinant variant of any parental Family 13 -amylase, wherein the variant has any mutation (i) in the side chain of any amino acid residue that is not a ligand to a calcium or sodium ion… (iii) wherein said variant has increased stability in the presence of a predetermined amount of any chelant …encompassing unlimited structures of variants/mutants and a genus of wild-type parental Family 13 -amylases and a genus of chelants of undefined/unlimited structures and compositions comprising said variants/mutants (as in claims 1 and 6-9); in said variant, the mutation is at an amino acid position selected from the group consisting of: (i) E190, V206… and S245 using SEQ ID NO: 1 for numbering, or (ii) E187, I203…. And F242 using SEQ ID NO: 2 for numbering (genus of structures; as in claims 2-4; no structural limitations/only certain amino acid residues/positions of SEQ ID NO: 1 or SEQ ID NO: 2 is defined, remainder of the structure is undefined/unlimited); and wherein said variant has at least 60%, 70% … or 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 1 and/or SEQ ID NO: 2 (genus of structures, as in claim 5; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). 
No information, beyond the characterization of a few species: specific variants in the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 and said recited variants having -amylase activity in the claimed compositions and method(s) of use, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides i.e., any recombinant variant of any parental Family 13 -amylase, wherein the variant has any mutation (i) in the side chain of any amino acid residue that is not a ligand to a calcium or sodium ion… (iii) wherein said variant has increased stability in the presence of a predetermined amount of any chelant …encompassing unlimited structures of variants/mutants and a genus of wild-type parental Family 13 -amylases and a genus of chelants of undefined/unlimited structures and compositions comprising said variants/mutants (as in claims 1 and 6-9); in said variant, the mutation is at an amino acid position selected from the group consisting of: (i) E190, V206… and S245 using SEQ ID NO: 1 for numbering, or (ii) E187, I203…. And F242 using SEQ ID NO: 2 for numbering (genus of structures; as in claims 2-4; no structural limitations/only certain amino acid residues/positions of SEQ ID NO: 1 or SEQ ID NO: 2 is defined, remainder of the structure is undefined/unlimited); and wherein said variant has at least 60%, 70% … or 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 1 and/or SEQ ID NO: 2 (genus of structures, as in claim 5; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
	The genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NO: 1 and 2 and its variants with specific structures -amylase activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry Vol. 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol., Vol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science, Vol. 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of a few species: specific variants in the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 and said recited variants having -amylase activity in the claimed compositions and method(s) of use, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides. As the claimed genera of polypeptides and the encoding polynucleotides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: specific variants in the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 and said recited variants having -amylase activity in the claimed compositions and method(s) of use. However, specification does not reasonably provide enablement for any recombinant variant of any parental Family 13 -amylase, wherein the variant has any mutation (i) in the side chain of any amino acid residue that is not a ligand to a calcium or sodium ion… (iii) wherein said variant has increased stability in the presence of a predetermined amount of any chelant …encompassing unlimited structures of variants/mutants and a genus of wild-type parental Family 13 -amylases and a genus of chelants of undefined/unlimited structures and compositions comprising said variants/mutants (as in claims 1 and 6-9); in said variant, the mutation is at an amino acid position selected from the group consisting of: (i) E190, V206… and S245 using SEQ ID NO: 1 for numbering, or (ii) E187, I203…. And F242 using SEQ ID NO: 2 for numbering (genus of structures; as in claims 2-4; no structural limitations/only certain amino acid residues/positions of SEQ ID NO: 1 or SEQ ID NO: 2 is defined, remainder of the structure is undefined/unlimited); and wherein said variant has at least 60%, 70% … or 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 1 and/or SEQ ID NO: 2 (genus of structures, as in claim 5; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-9 are so broad as to encompass: any recombinant variant of any parental Family 13 -amylase, wherein the variant has any mutation (i) in the side chain of any amino acid residue that is not a ligand to a calcium or sodium ion… (iii) wherein said variant has increased stability in the presence of a predetermined amount of any chelant …encompassing unlimited structures of variants/mutants and a genus of wild-type parental Family 13 -amylases and a genus of chelants of undefined/unlimited structures and compositions comprising said variants/mutants (as in claims 1 and 6-9); in said variant, the mutation is at an amino acid position selected from the group consisting of: (i) E190, V206… and S245 using SEQ ID NO: 1 for numbering, or (ii) E187, I203…. And F242 using SEQ ID NO: 2 for numbering (genus of structures; as in claims 2-4; no structural limitations/only certain amino acid residues/positions of SEQ ID NO: 1 or SEQ ID NO: 2 is defined, remainder of the structure is undefined/unlimited); and wherein said variant has at least 60%, 70% … or 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 1 and/or SEQ ID NO: 2 (genus of structures, as in claim 5; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and the encoding polynucleotides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of a few species: specific variants in the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 and said recited variants having -amylase activity in the claimed compositions and method(s) of use. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides i.e., any recombinant variant of any parental Family 13 -amylase, wherein the variant has any mutation (i) in the side chain of any amino acid residue that is not a ligand to a calcium or sodium ion… (iii) wherein said variant has increased stability in the presence of a predetermined amount of any chelant …encompassing unlimited structures of variants/mutants and a genus of wild-type parental Family 13 -amylases and a genus of chelants of undefined/unlimited structures and compositions comprising said variants/mutants (as in claims 1 and 6-9); in said variant, the mutation is at an amino acid position selected from the group consisting of: (i) E190, V206… and S245 using SEQ ID NO: 1 for numbering, or (ii) E187, I203…. And F242 using SEQ ID NO: 2 for numbering (genus of structures; as in claims 2-4; no structural limitations/only certain amino acid residues/positions of SEQ ID NO: 1 or SEQ ID NO: 2 is defined, remainder of the structure is undefined/unlimited); and wherein said variant has at least 60%, 70% … or 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 1 and/or SEQ ID NO: 2 (genus of structures, as in claim 5; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotides encompassed by these claims.	
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: any recombinant variant of any parental Family 13 -amylase, wherein the variant has any mutation (i) in the side chain of any amino acid residue that is not a ligand to a calcium or sodium ion… (iii) wherein said variant has increased stability in the presence of a predetermined amount of any chelant …encompassing unlimited structures of variants/mutants and a genus of wild-type parental Family 13 -amylases and a genus of chelants of undefined/unlimited structures and compositions comprising said variants/mutants; in said variant, the mutation is at an amino acid position selected from the group consisting of: (i) E190, V206… and S245 using SEQ ID NO: 1 for numbering, or (ii) E187, I203…. And F242 using SEQ ID NO: 2 for numbering (genus of structures; no structural limitations/only certain amino acid residues/positions of SEQ ID NO: 1 or SEQ ID NO: 2 is defined, remainder of the structure is undefined/unlimited); and wherein said variant has at least 60%, 70% … or 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 1 and/or SEQ ID NO: 2 (genus of structures; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation), as claimed in claims 1-9, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting -amylase activity i.e., undefined and unlimited structures or comprising an amino acid sequence having any sequence identity  to SEQ ID NO: 1 or SEQ ID NO: 2 or 60%-90% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2, having all the recited amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and the encoding polynucleotides with an enormous number of modifications. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-9 of the instant application as interpreted are directed to any parental Family 13 -amylase, wherein the variant has any mutation (i) in the side chain of any amino acid residue that is not a ligand to a calcium or sodium ion… (iii) wherein said variant has increased stability in the presence of a predetermined amount of any chelant …encompassing unlimited structures of variants/mutants and a genus of wild-type parental Family 13 -amylases and a genus of chelants of undefined/unlimited structures and compositions comprising said variants/mutants (as in claims 1 and 6-9); in said variant, the mutation is at an amino acid position selected from the group consisting of: (i) E190, V206… and S245 using SEQ ID NO: 1 for numbering, or (ii) E187, I203…. And F242 using SEQ ID NO: 2 for numbering (genus of structures; as in claims 2-4; no structural limitations/only certain amino acid residues/positions of SEQ ID NO: 1 or SEQ ID NO: 2 is defined, remainder of the structure is undefined/unlimited); and wherein said variant has at least 60%, 70% … or 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 1 and/or SEQ ID NO: 2 (genus of structures, as in claim 5; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).   
I. Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jackson et al., (US 9,284,544 B2). 
Jackson et al., (US 9,284,544 B2) disclose to a recombinant variant of a parent -amylase compositions including detergent compositions; said reference parent -amylase having 100% sequence identity to SEQ ID NO: 1 of the instant invention (Examiner notes that the applicants have not filed a sequence listing for the instant application and unless applicants provide evidence to the contrary) and said reference also discloses a variant having the following amino acid deletions and substitution T183-G184+V206Y of the reference parent -amylase and method of use of said -amylase variants. Applicants’ are directed to the following sections in Jackson et al., (US 9,284,544 B2): Abstract; col. 22, lines 24-67 to col. 24, lines 1-27; col. 34, lines 3-67 to col. 36, lines 1-21, detergent compositions comprising chelating agents methods of use; and entire document. 
Hence, claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jackson et al., (US 9,284,544 B2).

II. Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Casco-Pereira et al., (US 2016/0017304 A1). 
Casco-Pereira et al., (US 2016/0017304 A1) disclose to a recombinant variant of a parent -amylase compositions including detergent compositions; said reference parent -amylase having 100% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2 of the instant invention (Examiner notes that the applicants have not filed a sequence listing for the instant application and unless applicants provide evidence to the contrary) and said reference also discloses a variant having the following amino acid deletions and substitution R178-G179+E187P+I203Y+S241Q of the reference parent -amylase and method of use of said -amylase variants in compositions for textile processing, baking and brewing. Applicants’ are directed to the following sections in Casco-Pereira et al., (US 2016/0017304 A1): Abstract; gelatinization and liquefaction of starch, paragraphs [0378-0402], detergent compositions comprising chelating agents/EDTA methods of use, paragraphs [0438-0496]; and entire document. 
Hence, claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Casco-Pereira et al., (US 2016/0017304 A1).

III. Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cuevas et al., (WO 2017/100270 A1). 
Cuevas et al., (WO 2017/100270 A1) disclose to a recombinant variant of a parent -amylase compositions including detergent compositions; said reference parent -amylase having 100% sequence identity to SEQ ID NO: 2 of the instant invention (Examiner notes that the applicants have not filed a sequence listing for the instant application and unless applicants provide evidence to the contrary) and said reference also discloses a variant having the following amino acid deletions and substitution R178-G179+E187P+I203Y of the reference parent -amylase and method of use of said -amylase variants in compositions for textile processing, baking and brewing. Applicants’ are directed to the following sections in Cuevas et al., (WO 2017/100270 A1): Abstract;  Summary, paragraph, [007], [0079-0080]; gelatinization and liquefaction of starch, paragraphs, detergent compositions comprising chelating agents/EDTA methods of use, paragraphs [00131-00149], [00155-00164], [00186-00233], [00253-0261]; and entire document. 
Hence, claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cuevas et al., (WO 2017/100270 A1).

IV. Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lassila et al., (WO 2018/184004 A1). 
Lassila et al., (WO 2018/184004 A1) disclose to a recombinant variant of a parent -amylase compositions including detergent compositions; said reference parent -amylase having 100% sequence identity to SEQ ID NO: 1 of the instant invention (Examiner notes that the applicants have not filed a sequence listing for the instant application and unless applicants provide evidence to the contrary) and said reference also discloses a variant having the following amino acid deletions and substitution R181-G184+E190P of the reference parent -amylase and method of use of said -amylase variants in compositions for textile processing, baking and brewing. Applicants’ are directed to the following sections in Lassila et al., (WO 2018/184004 A1): Abstract;  Summary, paragraph, [007], [0071-0081]; gelatinization and liquefaction of starch, paragraphs, detergent compositions comprising chelating agents/EDTA methods of use, paragraphs [0092-00108], [00114-00144], [00190]; and entire document. 
Hence, claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lassila et al., (WO 2018/184004 A1).

Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652